Woodward, J.:
A liquor tax certificate was issued to Max Freeman and Jacob Siegel, comprising the firm of Freeman & Siegel, under subdivision 1 of section 8 of the Liquor Tax Law (Consol. Laws, chap. 34 [Laws of 1909, chap. 39], as amd. by Laws of 1909, chap. 281), for premises No. Ul Myrtle avenue, Brooklyn, for the excise year commencing October 1, 1910. On December first of that year the holders of said liquor tax certificate suffered and permitted the premises for which said certificate was issued to become disorderly, and on the 22d day of June, 1911, one of the holders, Jacob Siegel, after a trial in the Court of Special Sessions in the *457borough of Brooklyn, was found guilty and duly convicted of conducting a disorderly house at the certificated premises. On the 29th day of December, 1910, subsequent to the violation and before the conviction of Siegel, the holders of said certificate caused the same to be transferred to the present respondent, William J. Dreeland. While an appeal from the conviction of Siegel was pending, the respondent Dreeland had issued to him on September 18,1911, liquor tax certificate lío. 6010-for traffic in liquors at the same premises for the excise year beginning October 1, 1911. The appeal taken by Jacob Siegel not having been brought to a determination on December 1, 1911, the petitioner, as State Commissioner of Excise, caused an order to show cause to issue, returnable on the 7th day of December, 1911, why the respondent Dreeland should not be enjoined from trafficking in liquors contrary to the provisions of the Liquor Tax Law until June 21, 1912. The proceeding resulted in an order enjoining the respondent, and from this order the respondent appeals to this court.
This same question was presented to the court in Matter of Farley (149 App. Div. 637), and the First Department unanimously held that the injunction was proper, and we see no reason for disagreeing with that determination. The question of the constitutionality of this provision of subdivision 8 of section 15 of the Liquor Tax Law (as amd. by Laws of 1911, chap. 643)* was before this court in Matter of Clement (Siems Certificate) (141 App. Div. 139, 140), and we there held that no constitutional rights of the respondent were invaded.
The order appealed from should be affirmed, with ten dollars costs and disbursements.
Jenks, P. J., Hirschberg, Burr and Rich, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.

 Since amd. by Laws of 1912, chap. 378.— [Rep.